         Case 1:19-cv-00608-LY Document 112 Filed 11/11/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

CAMRON SNEED,                                §
                                             §
              Plaintiff,                     §
                                             §
                                             §
v.                                           §    C.A. NO.: 1:19-cv-608
                                             §
AUSTIN INDEPENDENT                           §
SCHOOL DISTRICT,                             §
                                             §
              Defendant.                     §

      AUSTIN INDEPENDENT SCHOOL DISTRICT AND CAMRON SNEED’S
                      JOINT AGREED EXHIBITS

       Austin Independent School District and Camron Sneed file their Joint Agreed

Exhibits and agree to the admission of the following exhibits at trial:

1.     Email Correspondence – Dec. 21, 2016 – “Important Information – Notes from

Special Meeting with Mr. Trevino and Ms. Leos” – AISD MSJ Exh. 16.

2.     Sass-quatch Award – AISD MSJ Exh. 13.

3.     AISD Board Policies FFH (Legal, Local, Regulation, Exhibit) – AISD MSJ Exh. 8;

Sneed’s MSJ Exhs. B-E.

4.     Camron Sneed’s Educational Record – High School (Redacted) – AISD1126-1149,

1156-1158, 1161-1187, 1189-1198, 1200-1226, 1232.

5.     Email Correspondence – Dec. 16, 2016 – “Re: Conference Request”- SNEED10-

13.

6.     Email Correspondence – Sept. 6, 2016 – “Bowie HS” – AISD46-48
         Case 1:19-cv-00608-LY Document 112 Filed 11/11/20 Page 2 of 4




7.     Email Correspondence – Apr. 25, 2018 – “Multicultural Awareness Club (From a

parent, very interesting dialogue FYI: MCAC was organized at Bowie, 1990” – AISD448-

449.

8.     Email Correspondence – Apr. 21, 2017 – “No Place for Hate designation for 2016-

2017” – AISD571.

9.     Billing and Medical Records from Better Path Counseling and Consulting, PLLC

(Redacted) – AISD MSJ Exh. 48.

10.    Billing and Medical Records from Glasshouse Effect Psychotherapy (Redacted) –

AISD MSJ Exh. 49.




                                          2
       Case 1:19-cv-00608-LY Document 112 Filed 11/11/20 Page 3 of 4




AGREED:

ROGERS, MORRIS & GROVER, L.L.P.         CIRKIEL & ASSOCS., P.C.

                                        /s/ Anthony O’Hanlon
                                        By permission Amy Demmler
___________________________             ____________________________
JONATHAN G. BRUSH                       Martin J. Cirkiel, Esq.
State Bar No. 24045576                  State Bar No. 00783829
Federal I.D. No. 619970                 Federal I.D. No. 21488
jbrush@rmgllp.com                       Email: marty@cirkielaw.com
AMY DEMMLER                             1901 E. Palm Valley Boulevard
State Bar No. 24092337                  Round Rock, Texas 78664
Federal I.D. No. 3227731                Telephone: 512/244-6658
ademmler@rmgllp.com                     Facsimile: 512/244-6014
Rogers, Morris & Grover, L.L.P.
5718 Westheimer, Suite 1200             Anthony O’Hanlon, Esq.
Houston, Texas 77057                    Anthony O’Hanlon, P.C.
Telephone: 713/960-6000                 State Bar No. 15235520
Facsimile: 713/960-6025                 111 South Travis Street
                                        Sherman, Texas 75090
ATTORNEYS FOR AISD                      Telephone: (903) 892-9133
                                        Facsimile: (903) 957-4302

                                        ATTORNEYS FOR PLAINTIFF




                                    3
         Case 1:19-cv-00608-LY Document 112 Filed 11/11/20 Page 4 of 4




                            CERTIFICATE OF SERVICE

       I hereby certify that on November 11, 2020, a true and correct copy of the foregoing
document was filed with the Clerk of Court using the CM/ECF system which will send
notification of such filing to the following:

                                   Martin J. Cirkiel
                           (Via Email: marty@cirkielaw.com)

                                 Anthony O’Hanlon
                         (Via Email: anthony@ohanlonlaw.net)



                                                 _______________________________
                                                 Attorney for AISD




                                            4
